DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 8-10 recites “tangible machine readable medium”. However, the specification does not limit which forms the above term would take. Therefore, the broadest reasonable interpretation to the above medium would cover forms of non-transitory tangible media and transitory propagating signals per se. the signal per se represent non-statutory subject matter. Applicant is encouraged to replace it as “non-transitory tangible machine readable medium”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reporting module is to report a plurality of accessible object volumes of the additive manufacturing apparatus in claim 11, receiving module to receive an indication of a virtual build volume in claim 12, scaling module to scale a content of the virtual build volume in claim 13, reporting module is to report a plurality of accessible object volumes in claim 14, reporting module is to report a plurality of accessible object volumes in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “reporting module is to report a plurality of accessible object volumes of the additive manufacturing apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Claim limitation “receiving module to receive an indication of a virtual build volume” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data receiving. The use of the term “receive” is not adequate structure for performing the data receiving because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “scaling module to scale a content of the virtual build volume” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the 
Claim limitation “reporting module is to report a plurality of accessible object volumes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data reporting. The use of the term “report” is not adequate structure for performing the data reporting because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “reporting module is to report a plurality of accessible object volumes” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data reporting. The use of the term “report” is not adequate structure for performing the data reporting because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to As described above, the disclosure does not provide adequate structures to perform the claimed functions regarding to report a plurality of accessible object volumes of the additive manufacturing apparatus. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to receive an indication of a virtual build volume. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to scale a content of the virtual build volume. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to report a plurality of accessible object volumes. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to report a plurality of accessible object volumes. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Lepore et al. (hereinafter “Thomas”) (US 20170173889 A1).
As to claim 1, Thomas teaches a method for processing data relating to a three dimensional object, comprises:
receiving, at a processor, an indication of a volume of a fabrication chamber [a plurality of 3D printers 314 or similar fabrication resources each having a respective available build volume 324…..The 3D printers 314 may include different parameters, resources, specifications, settings, and so forth. Each 3D printer 314 may include permanent features or aspects such as the maximum volume of the build volume 324, 
determining, by a processor, a characteristic of a build material for use in fabricating an object within the fabrication chamber [determining the build material to determine how to place the object into the build volume] [0057, 0072, 0113-0115, 0176]; and 
determining, by a processor, a virtual object volume within the fabrication chamber based on the build material characteristic, wherein the virtual object volume provides a virtual boundary within which to position virtual objects representing objects to be generated in the fabrication chamber [provides a virtual representation of the build volume 324 of one or more 3D printers 314 and a virtual representation of physical print jobs for printing within a build volume 324, and the virtual objects positioned within the print tray 310 for efficient fabrication thereof, e.g., based on size, shape, print resolution, color, build material, user location, user access, user preferences, a relationship between different models, and so forth] [Fig. 3] [0057, 0072, 0113-0115, 0176].
As to claim 4, Thomas teaches determining at least one counter-indicated fabrication zone and wherein the virtual object volume is determined to exclude the counter-indicated fabrication zone [Fig. 3] [0072-0074, 0079-0080, 0084]. 
As to claim 5, Thomas teaches determining, by a processor, an intended object quality, wherein the virtual object volume is determined by determining a virtual boundary volume intended to be outside the virtual object volume, wherein a size of the virtual boundary volume is determined based on the build material and the intended object quality [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]. 
As to claim 6, Thomas teaches positioning at least one virtual object for object generation within the virtual object volume; and determining object fabrication instructions based on the virtual object [fabricating objects based on the models included in a print tray, e.g., fabricating the first object with the 3D printer] [0126-0128]. 
As to claim 7, Thomas teaches fabricating the object based on the object fabrication instructions [0126-0128].  
As to claim 8, Thomas teaches the invention comprises:
determine a first accessible object volume within a fabrication chamber of an additive manufacturing apparatus, wherein the first accessible object volume is one of a plurality of accessible object volumes, each of the plurality of accessible object volumes being associated with one of a plurality of build materials and having different dimensions [build volume 324 of one or more 3D printers capable to receive different models for fabrication, user can place different model to share the total build volume 324 based on size, shape, build material, relationship between different models and so forth] [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]; and 
position a model of an object to be generated within the first accessible object volume [user can place different model to the build volume 324 based on size, shape, build material, relationship between different models and so forth] [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]. 
As to claim 9, Thomas teaches generate a virtual representation of the first accessible object volume, and to display a position of the model of the object within the virtual representation of the accessible object volume [Fig. 3] [0057, 0072, 0113-0115, 0176]. 
As to claim 11, Thomas teaches an additive manufacturing apparatus comprising: 
processing circuitry comprising a reporting module, wherein the reporting module is to report a plurality of accessible object volumes of the additive manufacturing apparatus, each of the plurality of accessible object volumes being associated with a build material and having different dimensions, wherein each of the accessible object volumes is smaller than an additive manufacturing apparatus fabrication chamber volume [build volume 324 of one or more 3D printers capable to receive different models for fabrication, user can place different model to share the total build volume 324 based on size, shape, build material, relationship between different models and so forth. For example, Fig. 3 shows different model within one print tray with different size and shape, and each of the model with volume is smaller than fabrication chamber volume. Fig. 7 shows the system can merge different print job into same workplace based on available space, available material, and model similarities and so on] [0057, 0072, 0077, 0080-0083, 0113-0115, 0147, 0157-0158,0176]; and 
object generation apparatus to generate an object in the additive manufacturing apparatus fabrication chamber volume [fabricating objects based on the models included in a print tray, e.g., fabricating the first object and the second object in a single fabrication process with the 3D printer] [0126-0128]. 
As to claim 12, Thomas teaches receive an indication of a virtual build volume comprising at least one virtual object arranged within the accessible object volume [Fig. 3] [0057, 0072, 0113-0115, 0176]. 
As to claim 14, Thomas teaches report a plurality of accessible object volumes of the additive manufacturing apparatus which are associated with different build materials [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0147, 0157-0158,0176]. 
As to claim 15, Thomas teaches report a plurality of accessible object volumes of the additive manufacturing apparatus which are associated with one of a plurality of build materials and at least one of a counter-indicated fabrication chamber zone and an object generation quality indication [Fig. 3] [0057, 0072, 0113-0115, 0176].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of HOELLDORFER et al. (hereinafter “HOELLDORFER”) (US 20180200955 A1).
As to claim 2, Thomas teaches managing fabrication of computerized models with fabrication resources such as three-dimensional (3D) printers, and managing multi-user access to the fabrication resources in an interactive environment. Virtual build volume of one or more 3D printers capable to receive different models for fabrication, user can place different model to share the total build volume based on size, shape, build material, relationship between different models and so forth  [0057, 0072, 0077, 0080-0083, 0113-0115, 0147, 0157-0158,0176]. Thomas further teaches user interface may provide tools for model design, print previews, file repairs, topology optimization, size optimization (e.g., to fit the models in a build volume), hollowing, compensation for build flaws (e.g., shrinking, curling, and so on), surface texturing, optimized grouping, material selection, nesting, coloring, smoothing, contouring, multi-platform support, mesh repair, and so forth [0153-0154]. Thomas does not explicitly the virtual object volume is determined by applying a shrinkage factor to the fabrication chamber volume, the shrinkage factor being based on the determined build material characteristic. However, HOELLDORFER teaches method and system for 3D printing that consider a shrinkage process of the printed object such that a shrinkage behavior of the printing material is calculated and/or taken into consideration before and/or during the printing procedure, in order to achieve maximal printing precision. In this regard, the shrinkage behavior is calculated and/or taken into consideration, in particular, in such a manner that a printed object shrinks to the desired dimensions after shrinkage caused by cooling, and therefore more material is applied during a printing process, in targeted manner, so as to equalize the shrinkage [0040, 0096]. It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the 
As to claim 3, Thomas teaches positioning at least one virtual object for object generation within the virtual object volume [Fig. 3] [0057, 0072, 0077, 0080-0083, 0113-0115, 0176]. HOELLDORFER teaches scaling the virtual object by a shrinkage compensation factor and determining object fabrication instructions based on the scaled virtual object [0040, 0096].
As to claim 10, HOELLDORFER teaches scale the object model to compensate for shrinkage in object generation, wherein the scaling may cause at least a portion of the scaled object model to extend beyond the first accessible object volume [0040, 0096]. 
As to claim 13, HOELLDORFER teaches scale a content of the virtual build volume to compensate for shrinkage during object generation [0040, 0096].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIPENG WANG/Primary Examiner, Art Unit 2115